DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on11/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “SEGMENTED ROTOR UNIT WITH GUIDE PORTIONS PROVIDING ANGULAR OFFSET ”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1,9,12
Claim 1 recites “ a slot portion” as a new recitation later in claim, is its new slot portion to previously recited slot portion. 
respective rotor segment
Claim 9 recites “ respective rotor segment”  as new recitation later in claims, is its new respective rotor segment to previously recited respective rotor segment.
Claim 12 recites “an insulator disc” as a new recitation, is its new disc or previously recited an insulator disc.  Clarification needed.
Claims 2-9 and 11-19 are rejected based on dependency from rejected base claim. 
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7,8,10,16-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Fiseni et al. (US PG Pub 20140117791 hereinafter “Fiseni”) in view of Mathoy (German Patent Document EP2451049 hereinafter “Mathoy”). 
Re-claim 1, Fiseni discloses a rotor unit for an electric machine (650), comprising:
at least one rotor carrier (610); a plurality of substantially identical rotor segments (660); each of the plurality of rotor segments (660)  including at least one recess (662) through which the rotor carrier is passable (see Fig.32); a plurality of axial slot portions (see Fig.32, showing location of 664) disposed spaced apart from one another in a circumferential direction (see Fig.31 showing at least 4 keys that will go in holes 664, or Fig.32) along a circumferential contour of the at least one recess (along 662), a number of the plurality of axial slot portions (key bar location s 612) corresponding at least to a number of the plurality of rotor segments (Fig. show at least 5 rotor sections, P[0136 states, that quantity of key bars 612 may be two to INFINITI, or could be between three and ten key bars along 610, therefore, the key bars match the notches in each section according to each section skew, so they could be same or more slots in each section as seen in Fig.31 which has at least 2 notches, fig.32 has 2 notches in section 660, notch is 664 );
the slot portion of the plurality of axial slot portions of each rotor segment (660) of the plurality of rotor segments (see Fig.29) providing a non-rotatable connection (keying rotor to shaft is done by 616 or 612 keys) between the rotor carrier (610) and the rotor segment (660);
wherein, via selection of the slot portion (646), P[0139) of the rotor segment in which the guide portion engages, discrete angular positions (skewing the rotor, see P[0139) of the rotor segment about an axial axis of the rotor carrier are selectable (see fig.31 showing angle of skew of sect, or P[0142], ; and
wherein the plurality of rotor segments (660) are arranged in different angular positions about the axial axis of the rotor carrier (610, see Fig.28-29, P[0141], rotor sections 660 are each placed in skewed fashion on axle 610), every rotor section has corresponding key bar 612 forming stack 650, angular offset between then is found in equation 2, see Table in P[0141]).

    PNG
    media_image1.png
    728
    606
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    553
    512
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    745
    574
    media_image3.png
    Greyscale

	Fiseni fails to explicitly indicate that the rotor segments are substantially identical rotor segments. 
	However, Mathoy teaches substantially identical rotor segments (9, identical sheets in each rotor sub package 13, Page 8, P[1, L.5-6). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the rotor segments disclosed by Fiseni as substantially identical rotor segments as shown by Mathoy to reduce cogging torque of the machine and have a staggered portion with mutual rotated relative position and consistent magnetic field and provide quitter rotor (Mathoy, Page 6, P[4]). 
Re-claim 2, Fiseni as modified discloses the  rotor unit according to claim 1, wherein a part angular offset (annotated Fig.28) about the axial axis  (axis of 610) of the rotor carrier (610) is provided between two directly adjacent rotor segments (660 in Fig.28 show adjacent rotor segments) of the plurality of rotor segments, and wherein the part angular offset between each pair (each pair of 660 have offset) of directly adjacent rotor segments a substantially identical (see Fig.28, offset is identical, see P[0138], offset angle between key bars is offset as shown in Figures 27-31, is same, are at 122 and 2 o’clock or other offsets, 1.25 degree) ).
Re-claim 3, Fiseni as modified discloses the rotor unit according to claim 2, wherein:
the plurality of rotor segments (660) includes a first rotor segment (first rotor segment in Fig.28) that is disposed directly adjacent to only one other rotor segment (see Fig.28)  of the plurality of rotor segments (any one of the end segments);
the plurality of rotor segments includes a last rotor segment (the other rotor segments in Fig.28, 29)) that is disposed directly adjacent to only one other rotor segment of the plurality of rotor segments and is disposed spaced apart from the first rotor segment (annotated Fig.28, first and last rotor segments are spaced in Fig.28m,Fig.29); and
wherein an angular offset between the first rotor segment and the last rotor segment (annotated Fig.28) is a multiple (part angular offset is multiple of at least 5 based on Fig.28) of the part angular offset (see Fig.28, all segments are skewed having angular offset).
Re-claim 4, Fiseni as modified discloses the rotor unit according to claim 3, wherein:
Fiseni as modified fails to explicitly teach the rotor unit is configured for an electric machine having a stator unit with SN stator slots; and
the angular offset substantially corresponds to 360°/SN.


    PNG
    media_image4.png
    660
    783
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the Stator and rotor angular offset disclosed by Fiseni as the rotor unit is configured for an electric machine having a stator unit with SN stator slots; and the angular offset substantially corresponds to 360°/SN (see Page 5, P[2-4]) as suggested and taught by Mathoy as an example to preferred embodiments with different arrangements providing offset and calculation of offset angles between sections of rotors to reduce cogging torque of the machine and have a staggered portion 
Re-claim 7, Fiseni as modified teaches  rotor unit according claim 1, wherein each rotor segment of the plurality of rotor segments (660) includes a plurality of substantially identical rotor layers (layers of each rotor are substantially identical rotor laminations 20, see Claim 9).
Re-claim 8, Fiseni as modified discloses the rotor unit according to claim 1, wherein each rotor segment (660) of the plurality of rotor segments includes a plurality of pocket regions (22) structured and arranged to receive magnet elements (40).
Re-claim 10, Fiseni discloses an electric machine (650), comprising:
a stator unit including a plurality of stator slots (P[0006], stator having slots);
a rotor unit (610);
the rotor unit (P[0005], Interior PM rotor) and the stator unit (P[0006, stator having stator slots) mounted rotatably relative to one another (rotor rotates, stator  outside of IPM rotor);
the rotor unit including:
at least one rotor carrier (610); a plurality of substantially identical rotor segments (660); each of the plurality of rotor segments (660)  including at least one recess (662) through which the rotor carrier is passable (see Fig.32); a plurality of axial slot portions (see Fig.32, showing location of 664) disposed spaced apart from one another in a circumferential direction (see Fig.31 showing at least 4 keys that will go in holes 664, or Fig.32) along a circumferential contour of the at least one recess (along 662), a number of the plurality of axial slot portions (key bar location s 612) corresponding at least to a number of the plurality of rotor segments (Fig. show at least 5 rotor sections, P[0136 states, that quantity of key bars 612 may be two to infinite, or could be between three and ten key bars along 610, therefore, the key bars match the notches in each section according to each section skew, so they could be same or more slots in each section as seen in Fig.31 which has at least 2 notches, fig.32 has 2 notches in section 660, notch is 664 );
the slot portion of the plurality of axial slot portions of each rotor segment (660) of the plurality of rotor segments (see Fig.29) providing a non-rotatable connection (keying rotor to shaft is done by 616 or 612 keys) between the rotor carrier (610) and the rotor segment (660);
wherein, via selection of the slot portion (646), P[0139) of the rotor segment in which the guide portion engages, discrete angular positions (skewing the rotor, see P[0139) of the rotor segment about an axial axis of the rotor carrier are selectable (see fig.31 showing angle of skew of sect, or P[0142], ; and
wherein the plurality of rotor segments (660) are arranged in different angular positions about the axial axis of the rotor carrier (610, see Fig.28-29, P[0141], rotor sections 660 are each placed in skewed fashion on axle 610), every rotor section has corresponding key bar 612 forming stack 650, angular offset between then is found in equation 2, see Table in P[0141]).
	Fiseni fails to explicitly indicate that the rotor segments are substantially identical rotor segments. 
	However, Mathoy teaches substantially identical rotor segments (9, identical sheets in each rotor sub package 13, Page 8, P[1, L.5-6). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the rotor segments disclosed by Fiseni as substantially identical rotor segments as shown by Mathoy to reduce cogging torque of the machine and have a staggered portion with mutual rotated relative position and consistent magnetic field and provide quitter rotor (Mathoy, Page 6, P[4]). 
Re-claim 16, Fiseni as modified discloses the rotor unit according to claim 8, wherein the plurality of pocket regions (22) are disposed in a respective axial face (see Fig.27, and Fig.28, Fig.30 and Fig.31)  of the plurality of rotor segments (660).
Re-claim 17, Fiseni as modified discloses the rotor unit according to claim 16, wherein the plurality of pocket regions (22) include a plurality of substantially V-shaped (see Fig.32) pocket regions, and wherein 
Re-claim 18, Fiseni as modified discloses the rotor unit according to claim 17, wherein at least two of the plurality of V-shaped pocket regions (22, annotated Fig.32) are arranged and oriented in radial alignment with one another relative to the axial axis (annotated Fig.32).
Re-claim 20, Fiseni discloses a rotor unit for an electric machine (650), comprising:
at least one rotor carrier (610); a plurality of rotor segments (660); each of the plurality of rotor segments (660)  including a plurality of pocket regions (22, see Fig.32 showing pocket regions for magnets) and at least one axial recess (662) through which the rotor carrier is passable (see Fig.32); a plurality of magnets (40) arranged within the plurality of pocket regions (22);
a plurality of axial slot portions (see Fig.32, showing location of 664) disposed spaced apart from one another in a circumferential direction (see Fig.31 showing at least 4 keys that will go in holes 664, or Fig.32) along a circumferential contour of the at least one recess (along 662), a number of the plurality of axial slot portions (key bar location s 612) corresponding at least to a number of the plurality of rotor segments (Fig. show at least 5 rotor sections, P[0136 states, that quantity of key bars 612 may be two to infinite, or could be between three and ten key bars along 610, therefore, the key bars match the notches in each section according to each section skew, so they could be same or more slots in each section as seen in Fig.31 which has at least 2 notches, fig.32 has 2 notches in section 660, notch is 664 );
the rotor carrier including a guide portion (612 is guide portion, or 616) that engages in [a] the slot portion of the plurality of axial slot portions of each rotor segment (660) of the plurality of rotor segments (see Fig.29) providing a non-rotatable connection (keying rotor to shaft is done by 616 or 612 keys) between the rotor carrier (610) and the rotor segment (660);
wherein, via selection of the slot portion (646), P[0139) of the rotor segment in which the guide portion engages, discrete angular positions (skewing the rotor, see P[0139) of the rotor segment about an axial axis of the rotor carrier are selectable (see fig.31 showing angle of skew of sect, or P[0142], ; and

Fiseni fails to explicitly indicate that the rotor segments are substantially identical rotor segments. 
	However, Mathoy teaches substantially identical rotor segments (9, identical sheets in each rotor sub package 13, Page 8, P[1, L.5-6). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the rotor segments disclosed by Fiseni as substantially identical rotor segments as shown by Mathoy to reduce cogging torque of the machine and have a staggered portion with mutual rotated relative position and consistent magnetic field and provide quitter rotor (Mathoy, Page 6, P[4]). 
Claim 9 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Fiseni in view of Mathoy as applied to claim 1 above and in further view of Kim (US Patent 8786154 hereinafter “Kim”). 
Re-claim 9, Fiseni as modified discloses the rotor unit according to claim 1, wherein:
Fiseni fails to explicitly teach the guide portion  includes a longitudinal slot and a dowel pin element is arranged in the longitudinal slot and engages in one of the pluralities of axial slot portions of a respective rotor segment of the plurality of rotor segments.
However, Kim teaches the guide portion (annotated Fig.2) includes a longitudinal slot (slot at 22) and a dowel pin element (21) is arranged in the longitudinal slot and engages in one of the plurality of axial slot portions (13) of a respective rotor segment of the plurality of rotor segments (in 10, 10a-10b).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the guide portion and key disclosed by Fiseni as modified wherein  he guide portion  includes a longitudinal slot and a dowel pin element is arranged in the 

    PNG
    media_image5.png
    711
    411
    media_image5.png
    Greyscale

Re-claim 19, Fiseni as modified discloses the rotor unit according to claim 9 above. 
Fiseni fails to explicitly teach wherein an axial length of the dowel pin element relative to the axial axis substantially corresponds to an axial length of the respective rotor segment.
However, Kim substantially teaches wherein an axial length of the dowel pin element (21) relative to the axial axis substantially corresponds to an axial length of the respective rotor segment (10c,10b, 10a, annotated Fig.2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the guide portion and key disclosed by Fiseni as modified wherein an axial length of the dowel pin element relative to the axial axis substantially corresponds to an axial length of the respective rotor segment as suggested and taught by Kim to make key separable to press fit key into slot and hold rotor and shaft together preventing slipping or to ease manufacturing and prevent operator form injuring self by edge during operation process (Kim, Col.6, L.56-60). 
Claim 11 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Fiseni in view of Mathoy as applied to claim 1 above and in further view of Ballweg (US PG Pub 2017017980 hereinafter “Ballweg”).
Re-claim 11, Fiseni as modified discloses the he rotor unit according to claim 1. 
Fiseni fails to explicitly teach further comprising a plurality of insulator discs composed of an electrically insulating material.
However, Ballweg teaches a plurality of insulator discs (32,34)  composed of an electrically insulating material (P[0051], 32 and 34 are electrically insulating material).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor disclosed by Fiseni as modified wherein  a plurality of insulator discs composed of an electrically insulating material as suggested by Ballweg to block eddy currents (Ballweg, P[0045]). 

    PNG
    media_image6.png
    620
    417
    media_image6.png
    Greyscale

Re-claim 12, Fiseni as modified discloses the he rotor unit according to claim 1. 
Fiseni fails to explicitly teach further comprising [an] at least one of the insulator disc of the plurality of insulator discs is disposed between each pair of directly adjacent rotor segments of the plurality of rotor segments.
However, Ballweg teaches the insulator disc of the  plurality of insulator discs (32,34)  disposed between each pair of directly adjacent rotor segments of the plurality of rotor segments (P[0051], 32 between rotor segments 14,and 34 are electrically insulating material between 16).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor disclosed by Fiseni as modified wherein an insulator disc of the plurality of insulator discs is disposed between each pair of directly adjacent rotor segments of the plurality of rotor segments as suggested by Ballweg to block eddy currents (Ballweg, P[0045]). 

Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fiseni in view of Mathoy as applied to claim 1 above and in further view of Kelleter (German Patent Document DE102009047677A1 hereinafter “Kelleter”).
Re-claim 13, Fiseni discloses the rotor unit according to claim 1 above. 
Fiseni fails to explicitly teach further comprising a first balancing disc, wherein: the plurality of rotor segments includes a first rotor segment that is disposed directly adjacent to only one other rotor segment of the plurality of rotor segments; the plurality of rotor segments includes a last rotor segment that is disposed directly adjacent to only one other rotor segment of the plurality of rotor segments and is disposed spaced apart from the first rotor segment; and the first balancing disc is disposed on a side of the first rotor segment opposite the other rotor segments of the plurality of rotor segments.
However, Kelleter teaches further comprising a first balancing disc (6), wherein: the plurality of rotor segments (16) includes a first rotor segment (annotated Fig.2) that is disposed directly adjacent to only one other rotor segment (rotor on left side of first rotor, fig.2) of the plurality of rotor segments; the plurality of rotor segments includes a last rotor segment (annotated Fig.2) that is disposed directly adjacent to only one other rotor segment of the plurality of rotor segments and is disposed spaced apart (see Fig.2, spaced by other segment 16 rotors in fig.2) from the first rotor segment; and the first balancing disc (6) is disposed on a side of the first rotor segment (see Fig.2) opposite the other rotor segments of the plurality of rotor segments (16, 6 is on opposite end).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor unit disclosed by Fiseni as modified wherein further comprising a first balancing disc, wherein: the plurality of rotor segments includes a first rotor segment that is disposed directly adjacent to only one other rotor segment of the plurality of rotor segments; the plurality of rotor segments includes a last rotor segment that is disposed directly adjacent to only one other rotor segment of the plurality of rotor segments and is disposed spaced apart from the first rotor segment; and the first balancing disc is disposed on a side of the first rotor segment opposite the other 

    PNG
    media_image7.png
    790
    717
    media_image7.png
    Greyscale

Re-claim 14, Fiseni discloses the rotor unit according to claim 13 above. 

However, Kelleter teaches further comprising a second balancing disc (6 in another side, left side of fig.2) disposed on a side of the last rotor segment opposite (annotated Fig.2) the other rotor segments of the plurality of rotor segments  (annotated Fig.2) such that the plurality of rotor segments (16) are disposed axially between the first balancing disc (6) and the second balancing disc (6) relative to the axial axis, wherein the first balancing disc and the second balancing disc offset an imbalance of the rotor unit  (annotated Fig.2, 6 are balancing disks, therefore are offsetting an imbalance).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor unit disclosed by Fiseni as modified wherein a second balancing disc disposed on a side of the last rotor segment opposite the other rotor segments of the plurality of rotor segments such that the plurality of rotor segments are disposed axially between the first balancing disc and the second balancing disc relative to the axial axis, wherein the first balancing disc and the second balancing disc offset an imbalance of the rotor unit as suggested by Kelleter fix any imbalances in the rotor and prevent short circuit (Advantages of the invention, Page 2). 
Re-claim 15, Fiseni discloses the rotor unit according to claim 14 above. 
Fiseni fails to explicitly teach plurality of insulator discs  composed of an electrically insulating material (insulators), wherein a first insulator disc of the plurality of insulator discs is disposed between the first rotor segment and the first balancing disc, and wherein a second insulator disc of the plurality of insulator discs is disposed between the last rotor segment and the second balancing disc.
However, Kelleter teaches further a plurality of insulator discs (8-10,composed of an electrically insulating material, wherein a first insulator disc (6) of the plurality of insulator discs is disposed between the first rotor segment and the first balancing disc (annotated Fig.2), and wherein a second insulator disc 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor unit disclosed by Fiseni as modified wherein plurality of insulator discs  composed of an electrically insulating material (insulators), wherein a first insulator disc of the plurality of insulator discs is disposed between the first rotor segment and the first balancing disc, and wherein a second insulator disc of the plurality of insulator discs is disposed between the last rotor segment and the second balancing disc as suggested by Kelleter fix any imbalances in the rotor and prevent short circuit (Advantages of the invention, Page 2). 
Allowable Subject Matter
Claim 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re-claim 5, in combination with claims 1 and 5 recites “inter alia” “5. The rotor unit according to claim 1, wherein:
the plurality of rotor segments includes N rotor segments;
each rotor segment of the plurality of rotor segments forms P magnetic pole pairs;
the rotor unit is configured for an electric machine having a stator unit with SN stator slots;
the plurality of axial slot portions includes K slot portions, where K≥N;
k=1 to K references a k-th slot portion of the plurality of axial slot portions;
a slot portion of the plurality of axial slot portions with k=1 defines a reference point on the circumferential contour of the at least one recess; and
an angular interval W(k) with a given direction of rotation between the reference point and the k-th slot portion is formed according to
W(k)=[(k−1)*360°*{1/(SN*N)+1/P}] mod 360°.”  
Closest prior art Fiseni, Kim, Mathoy, Ballweg,  and Kelleter teach a rotor unit with segmented rotors and with slots and keys to provide a skew of the skew structure, but the prior art of record fail to teach the combination of claim 1 and 5 together, specially the angular interval structure, furthermore, the prior art of record, alone or in combination fail to teach or suggest the combination of “1. A rotor unit for an electric machine, comprising:
at least one rotor carrier;
a plurality of substantially identical rotor segments;
each of the plurality of rotor segments including at least one recess through which the rotor carrier is passable;
a plurality of axial slot portions disposed spaced apart from one another in a circumferential direction along a circumferential contour of the at least one recess, a number of the plurality of axial slot portions corresponding at least to a number of the plurality of rotor segments;
the rotor carrier including a guide portion that engages in a slot portion of the plurality of axial slot portions of each rotor segment of the plurality of rotor segments providing a non-rotatable connection between the rotor carrier and the rotor segment;
wherein, via selection of the slot portion of the rotor segment in which the guide portion engages, discrete angular positions of the rotor segment about an axial axis of the rotor carrier are selectable; and
wherein the plurality of rotor segments are arranged in different angular positions about the axial axis of the rotor carrier.  5. The rotor unit according to claim 1, wherein:
the plurality of rotor segments includes N rotor segments;
each rotor segment of the plurality of rotor segments forms P magnetic pole pairs;
the rotor unit is configured for an electric machine having a stator unit with SN stator slots;
the plurality of axial slot portions includes K slot portions, where K≥N;
k=1 to K references a k-th slot portion of the plurality of axial slot portions;
a slot portion of the plurality of axial slot portions with k=1 defines a reference point on the circumferential contour of the at least one recess; and
an angular interval W(k) with a given direction of rotation between the reference point and the k-th slot portion is formed according to
W(k)=[(k−1)*360°*{1/(SN*N)+1/P}] mod 360°.”
The prior art of record, IP.com NPL Patent Search, PLUS Search nor any other search or reference alone or in combination teach the combination of limitations above. 
Re-claim 6, in combination with claims 1 and 5 recites “inter alia” “6. The rotor unit according to any one of the preceding claims, claim 1, wherein:
the plurality of rotor segments includes N=5 rotor segments;
each rotor segment of the plurality of rotor segments forms P=4 magnetic pole pairs,
the rotor unit is configured for an electric machine having a stator unit with SN=48 stator slots;
the plurality of axial slot portions includes K≥5 slot portions;
k=1 to K references a k-th slot portion of the plurality of axial slot portions;
a slot portion of the plurality of axial slot portions with k=1 defines a reference point on the circumferential contour of the at least one recess; and
an angular difference WD with a given direction of rotation between a k+1-th slot portion of the plurality of axial slot portions and the k-th slot portion is
WD=360°*{1/(SN*N)+1/P}=91.5°.
Closest prior art Fiseni, Kim, Mathoy, Ballweg,  and Kelleter teach a rotor unit with segmented rotors and with slots and keys to provide a skew of the skew structure, but the prior art of record fail to teach the combination of claim 1 and 6 together, specially the angular difference structure, furthermore, the prior art of record, alone or in combination fail to teach or suggest the combination of “1. A rotor unit for an electric machine, comprising:
at least one rotor carrier;
a plurality of substantially identical rotor segments;
each of the plurality of rotor segments including at least one recess through which the rotor carrier is passable;
a plurality of axial slot portions disposed spaced apart from one another in a circumferential direction along a circumferential contour of the at least one recess, a number of the plurality of axial slot portions corresponding at least to a number of the plurality of rotor segments;
the rotor carrier including a guide portion that engages in a slot portion of the plurality of axial slot portions of each rotor segment of the plurality of rotor segments providing a non-rotatable connection between the rotor carrier and the rotor segment;
wherein, via selection of the slot portion of the rotor segment in which the guide portion engages, discrete angular positions of the rotor segment about an axial axis of the rotor carrier are selectable; and
wherein the plurality of rotor segments are arranged in different angular positions about the axial axis of the rotor carrier.  6. The rotor unit according to any one of the preceding claims, claim 1, wherein:
the plurality of rotor segments includes N=5 rotor segments;
each rotor segment of the plurality of rotor segments forms P=4 magnetic pole pairs,
the rotor unit is configured for an electric machine having a stator unit with SN=48 stator slots;
the plurality of axial slot portions includes K≥5 slot portions;
k=1 to K references a k-th slot portion of the plurality of axial slot portions;
a slot portion of the plurality of axial slot portions with k=1 defines a reference point on the circumferential contour of the at least one recess; and
an angular difference WD with a given direction of rotation between a k+1-th slot portion of the plurality of axial slot portions and the k-th slot portion is
WD=360°*{1/(SN*N)+1/P}=91.5°.”
The prior art of record, IP.com NPL Patent Search, PLUS Search nor any other search or reference alone or in combination teach the combination of limitations above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834